van Case 2:20-cv-01175-RJC Docuph og AGpe 08/07/20 Page 1 of 26

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA, ex rel. caseNos QJ —} [TD
MICHAEL WICKER, |
TO BE FILED UNDER SEAL
PURSUANT TO § 3730(b)(2)
Plaintiff/Relator,
Vv.
MED HEALTH SERVICES MANAGEMENT, F j L F BD
L.P., d/b/a/ MED HEALTH SERVICES LAB
Defendant. AUG 87 2020
/ CLERK U.S. DISTRICT COURT

WEST. DIST. OF PENNSYLVANIA

COMPLAINT

Plaintiff Michael Wicker (hereinafter “Relator”), by and through undersigned
counsel, brings this False Claims Act Complaint, on behalf of the United States of America

(hereinafter “United States”), against the Defendant, Med Health Services Management,

L.P., d/b/a/ MHS Labs (hereinafter “MHS”).
Case 2:20-cv-01175-RJC Document 1 Filed 08/07/20 Page 2 of 26

 

 

 

 

 

 

 

 

I JURISDICTION AND VENUE

Il, NATURE OF THE ACTION

Il. THE PARTIES
A. PLAINTIFF/RELATOR MICHAEL WICKER ....sscscscscosesecesssesececescssessesssscscssseseseseseseseeeses 3
B. DEFENDANT MHS ......  scaceeccccseccucacaaseaeceussusnsnsnseseeevececevecsesecsucaceacanssesessesceceesenenecaes 3

’ ITV. APPLICABLE LAW 3

A. THE FEDERAL FALSE CLAIMS ACT ..u.cccccssescssesenscnscrececcccceceesecsseseeetsetseesrensasceaceasasess 3

V. BACKGROUND 5
A. MEDICAID PROGRAM. .....ccccccccccecsessceccecccccecesscesecuccssssesscucesseseccccusessteesauessssoessonsessosees 5
B. MEDICARE PROGRAM BACKGROUND AND REQUIREMENTS ......:::sssssssescccecaseeseeeseoes 5
C. COVID-19 TESTING UNDER MEDICARE PART B.......ccccccsssessssssssseeeerscnseeserececeeueenees 6
D. CLINICAL LABORATORY IMPROVEMENT AMENDMENTS (CLIA) ........ lesveceoseeeeneeseees 7

VI. FRAUD ALLEGATIONS BY RELATOR 8
A. SPECIMEN ACCEPTANCE WITHOUT TWO PATIENT IDENTIEFIERS.......::ssssseccoreessesseeeee 9
B. DEFAULT CODING TO COVID-<19 TESTING...........cccccccccssccccsscccessccneeecccersestenvonseoess 11
C. FAILURE TO TRAIN AND DOCUMENT TRAINING .....csccsssccessssesecssccccesssesecessenseeseeeees 12
D. FAILURE TO PROVIDE APPROPRIATE SUPERVISION .......cccssecccssessecececenseersetenseeseeeees 13

VII CLAIMS 14
A. SUBMISSION OF FALSE CLAIMS sevvtetecececesecevevans saeseesacateaseaessessesaseaesaceacenseesasnsasseses 14
B.  SCIENTER ......cscscccccessecececessssecccecsssnsececsssenceesescsseeeeseesoeseeaecescosssegaesessseeassceseeseessees .15
C. MATERIALITY .......ccsccsssscscssssccsesesesssesecccsseceessnesescuscscceseceeccunegansensesecesseesensenonesscesoes 16

VOI. RETALIATION . 17

CAUSES OF ACTION 18

 

(FALSE CLAIMS ACT: PRESENTATION OF FALSE CLAIMS) (31 U.S.C. § 3729 (A)(1)(A)) 18
(FALSE CLAIMS ACT: MAKING AND USING FALSE RECORDS AND STATEMENTS TO GET

FALSE CLAIMS PAID) (31 U.S.C. § 3729(A)(1)(B)).....ceeccessessseecescccnsesessseseessesseesenseenenes 19
(FALSE CLAIMS ACT: CONSPIRACY TO SUBMIT FALSE CLAIMS) (31 U.S.C. §

BT2O(A)(1)(C)) ..sescsscssesescescesssncecesececescescesceessessssseceessassssuserssssssessessensentententansensesseesenens 21
(FALSE CLAIMS ACT: RETALIATION) (31 U.S.C. § 3730(H)).....ccesesscseeeseseeeseeseseneeseeees 22

PRAYER FOR RELIEF 22
Case 2:20-cv-01175-RJC Document 1 Filed 08/07/20 Page 3 of 26

I. JURISDICTION AND VENUE

1. This action arises under the laws of the United States of America to redress
violations of the federal False Claims Act, 31 U.S.C. § 3729, et seq.

2. The acts prescribed by the False Claims Act, 31 U.S.C. §3729, and complained of
herein, occurred within the Western District of Pennsylvania.

3. Subject-matter jurisdiction is conferred by 31 U.S.C. § 3732(a) and 28 U.S.C. §§
1331, 1345.

4. This Court has personal jurisdiction over the Defendant because Defendant
transacts business within the Western District of Pennsylvania.

5. Venue is proper in the Western District of Pennsylvania pursuant to 31 U.S.C.
§3732(a) and 28 U.S.C. §1391 because Defendant transacts business in this district and
one or more of the actions prescribed by 31 U.S.C. §3732 occurred in this district. At all
times relevant to this complaint, Defendant regularly conducted substantial business within
the district, maintained employees and offices in the district, and made significant sales in
this district.

6. The facts and circumstances alleged in this complaint have not been publically
disclosed in a criminal, civil or administrative hearing, nor in any congressional,
administrative or governmental accounting office report, hearing, audit investigation, or in
any news media.

7. The Realtor is an “original source” of the information upon which this complaint is

based, as the term is used in the False Claims Act. The False Claims Act, 3 1U.S.C. §3729

(herein referred to as “FCA” or “The Act”), was originally enacted in 1863 and
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 4 of 26

subsequently amended thereafter to enhance and modernize the government’s tools for
recovering losses sustained by frauds against it after finding that federal program fraud was
pervasive. The amendments were intended to create incentives for individuals with
knowledge of government fraud to disclose the information without fear of reprisal or
government inaction, and to encourage the private bar to commit resources to prosecute
fraud on the government’s behalf. The False Claims Act was further amended in May of
2009 by the Fraud Enforcement Recovery Act and again in March of 2010 by the Patent
Protection and Affordable Care Act. Both of those Acts made a number of procedural and
substantive changes in the FCA in an attempt to ease the government and private Realtor’s

burdens of investigating and prosecuting Qui Tam suits under the FCA.

I. NATURE OF THE ACTION

8. Relator brings this action on behalf of the United States against the Defendant,
MHS, for violations of the False Claims Act, 31 U.S.C. §3729 et seq. This action seeks to
recover damages and penalties against Defendant for fraudulently submitting or causing to
be submitted false claims to Medicaid/Medicare by seeking reimbursement for laboratory
testing through false representations, including that such testing was performed in knowing
violation of the Clinical Laboratory Improvement Amendments (CLIA) regulations and
that such testing was knowingly improperly coded for reimbursement as COVID-19 testing
without proper authorization. This action also seeks damages stemming from Defendant’s
retaliatory action against Relator for investigating and raising concerns about the violations

discussed herein.
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 5 of 26

Tl. THE PARTIES.
A. Plaintiff/Relator Michael Wicker
9. Michael Wicker is a resident of Pennsylvania and a citizen of the United States.
Mr. Wicker was employed by MHS Labs from April 13, 2020 to April 28, 2020 asa
specimen processor.
B. Defendant MHS
10. Med Health Services Management, L.P. is a Limited Partnership registered in
Pennsylvania.
11. Med Health Services Management, L.P., d/b/a MHS Labs (“MHS”) is a CLIA
certified testing laboratory located at 200 James Place in Monroeville, Pennsylvania,
15146.

12. MHS is also accredited by the College of American Pathologists (CAP).

IV. APPLICABLE LAW
A. The Federal False Claims Act
13. The federal False Claims Act provides that any person who (1) knowingly presents,
or causes to be presented, a false or fraudulent claim for payment or approval: (2)
knowingly makes, uses, or causes to be made or used, a false record or statement material
to a false or fraudulent claim; (3) conspires to commit a violation of (1) or (2) is liable to
the United States Government for a civil penalty of not less than $5,500 and not more than
$11,000, plus three times the amount of damages which the Government sustains because

of the act of that person. 31 U.S.C. §3729(a)(1)(A), (B) and (C).
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 6 of 26

14. The terms “knowing” and “knowingly” under this section mean that a person, with
respect to information (1) has actual knowledge of the information; (2) acts in deliberate
ignorance of the truth or falsity of the information; or (3) acts in reckless disregard of the
truth or falsity of the information. No proof of specific intent to defraud is required. 31
U.S.C. §3729(b)(1).

15. The term “claim” means “any request or demand, whether under a contract or
otherwise, for money or property and whether or not the United States has title to the money
or property, that (1) is presented to an officer, employee, or agent of the United States; or
(2) is made to a contractor, grantee, or other recipient, if the money or property is to be
spent or used on the Governments behalf or to advance a Government program or interest,
and if the United States Government (a) provides or has provided any portion of the money
or property requested or demanded; or (b) will reimburse such contractor, grantee, or other
recipient for any portion of the money or property which is requested or demanded... .”
31 U.S.C. § 3729(b)(2)(A)(i)-Gi).

16. “[T]he term ‘material’ means having a natural tendency to influence, or be capable
of influencing, the payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4).

17. Further, “[a]ny employee ... Shall be entitled to all relief necessary to make that
employee . .. whole, if that employee . . . is discharged, demoted, suspended, threatened,
harassed, or in any other manner discriminated against in the terms and conditions of
employment because of lawful acts done by the employee . . . or associated others in
furtherance of an action under [31 U.S.C. § 3730] or other efforts to stop 1 or more

violations of this [False Claims Act].” 31 U.S.C. § 3730(h)(1).
Case 2:20-cv-01175-RJC Document 1 Filed 08/07/20 Page 7 of 26

18. “Relief [for unlawful retaliation] . . . shall include reinstatement with the same
seniority status that employee, contractor, or agent would have had but for the
discrimination, 2 times the amount of back pay, interest on the back pay, and compensation
for any special damages sustained as a result of the discrimination, including litigation

costs and reasonable attorneys’ fees.” Id. at § 3730(h)(2).

V. BACKGROUND
A. Medicaid Program
- 19. Medicaid was created in 1965 to aid states in furnishing medical assistance to
eligible persons. Medicaid is a joint federal and state assistance program. Each state
administers its own Medicaid program. Funding for Medicaid is shared between the
federal government and the state governments that choose to participate in the program.

20. Federal support for Medicaid is significant. Each state’s federal funding is
determined by its Federal Medical Assistance Percentage (FMAP), which is set annually
and is based on per capita income compared to the national average.

21. Similar to Medicare, a claim under the Medicaid program is reimbursable only
when it is reasonable and necessary for the diagnosis or treatment of illness or injury or to
improve the functioning of a malformed body member. 42 C.F.R. §402.3.

B. Medicare Program Background and Requirements

22. In 1965, Congress enacted Title XVIII of the Social Security Act, which established

the Medicare program to provide health insurance for the elderly and disabled. 42 U.S.C.

§§1395 et seq. Medicare is a health insurance program for: people aged 65 or older; people
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 8 of 26

under the age of 65 with certain disabilities; and people of all ages with end-stage renal
disease.

23. The Medicare Program is a federally funded and operated program. Medicare is
administered by the United States Department of Health and Human Services (HHS)
through the Centers for Medicare and Medicaid Services (CMS), a department of HHS.
Much of the daily administration and operation of the Medicare Program is managed ~
through private insurers under contract with the federal government. _

24. Medicare has four primary parts: Part A- hospital insurance; Part B- medical
insurance; Part C- Medicare advantage managed care; and Part D- prescription drugs.
25. Medicare Part B covers non-institutional care that includes, among other things,
medical testing by clinical laboratories, where those services are reasonable and necessary
to diagnose or treat medical conditions and that meet accepted standards of medical
practice.

Cc. COVID-19 Testing Under Medicare Part B

26. COVID-19 testing falls within the purview of Medicare Part B. There are several
different laboratory tests available to assess whether an individual has the novel
. coronavirus disease 2019, commonly referred to as “COVID- 19” (collectively referred to
herein as a “Coronavirus Test”). In general, Medicare reimburses healthcare providers
approximately $100 for each qualifying Coronavirus Test.

27. Medicare covers laboratory services and other diagnostic tests when (1) The

treating physician or a qualified non-physician practitioner orders the tests; (2) the services

are medically reasonable and necessary; and (3) the services meet all CLIA regulations.
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 9 of 26

28. Since the beginning of the COVID-19 Public Health Emergency, the government
issued temporary regulatory waivers and new rules to equip the American healthcare
system with maximum flexibility to respond to the pandemic.

29. Currently, Medicare no longer requires an order from a treating physician or
nonphysician practitioner as a condition of Medicare coverage of COVID-19 and other
related diagnostic laboratory testing.

30. However, CLIA regulations are still in effect. The Centers for Medicare and
Medicaid Services (CMS) does not have the authority to grant waivers or exceptions of
CLIA requirements even during a public health emergency like the COVID-19 pandemic.

D. Clinical Laboratory Improvement Amendments (CLIA)

31. The Centers for Medicare & Medicaid Services (CMS) regulates all
laboratory testing (except research) performed on humans in the U.S. through the Clinical
Laboratory Improvement Amendments (CLIA).

32. CLIA was enacted in 1988 to establish quality standards, strengthen Federal
oversight of clinical laboratories, and ensure the accuracy and reliability of patient test
results.

33. The Division of Clinical Laboratory Improvement & Quality, within the
Quality, Safety & Oversight Group, under the Center for Clinical Standards and Quality
(CCSQ) has the responsibility for implementing the CLIA Program.

34, CLIA applies to all laboratories that examine “materials derived from the

human body for the purpose of providing information for the diagnosis, prevention, or
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 10 of 26

treatment of any disease or impairment of, or the assessment of the health of, human
beings.” (42 U.S.C. § 263a(a)).

35. Clinical laboratories must be CLIA certified in order to receive Medicare
payments, a process which includes sworm representations that the lab is operating in
accordance with CLIA rules and regulations. See, e.g., 42 C.F.R. §§493.55, 493.57, 493.61,
493.63 (Subpart D).

36. Under Medicare regulations, even a CLIA certified lab may not bill for
particular tests if those tests were not performed consistent with CLIA requirements.

37. The Lab Director, for example, must ensure that lab results are reported only ‘|
when quality control is being maintained to assure the quality of laboratory services. See,
e.g., 42 C.F.R. §493.1407.

38. CLIA’s comprehensive quality requirements are intended to ensure safe and
reliable lab testing in medical laboratories across the United States. Medical providers are
prohibited from seeking payments from Medicare and Medicaid for laboratory services
that are provided in violation of those quality requirements. When medical providers
perform laboratory testing in knowing violation of CLIA but nevertheless seek payments
from Medicare or Medicaid for those lab tests, as Defendant did, they are liable under the

False Claims Act.

VI. FRAUD ALLEGATIONS BY RELATOR
39. Beginning at least as early as April 2020, and continuing until the present, MHS
knowingly and fraudulently submitted false claims to Medicaid/Medicare by seeking

government reimbursement for laboratory testing through false representations, including
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 11 of 26

that such testing was performed in knowing violation of CLIA regulations and that such
testing was knowingly improperly coded for reimbursement as COVID-19 testing without
proper authorization.

40. MHS knowingly participated in this fraudulent scheme and submitted numerous
false claims to the government in an effort to boost corporate revenue.

41. Asa result of the gross violations in the lab, described below, Defendant MHS
received payments for laboratory services that placed patients’ lives at risk. Defendant
MHS knew of the violations, but nevertheless knowingly submitted false claims to
Medicaid/Medicare for lab tests performed in violation of CLIA regulations and for lab
tests improperly coded for reimbursement as a COVID-19 test, which resulted in payment

by the government of reimbursements for ineligible lab services.

A. Specimen Acceptance Without Two Patient Identifiers

42. Relator observed numerous errors in lab procedures, including but not limited to
errors in specimen acceptance.

43. Relator observed Defendant routinely accept specimens that did not meet the
standard qualifications of specimen identification required by CLIA.

44. Standard test requests must include the patient’s name or unique patient identifiers
as well as the sex and age or date of birth of the patient. See 42 C.F.R. §493.1241.

45. Identifying patients accurately and matching the patient with the correct treatment

is a critical factor of patient safety. As such, laboratories must ensure unique patient

identifiers exist on each sample.
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 12 of 26

46. By way of example, Brighton Rehabilitation and Wellness Center (hereinafter
“Brighton”) is a for-profit nursing home located in Beaver, Pennsylvania. Brighton is the
fourth largest nursing home in Pennsylvania with 589 available beds.

47. According to public media accounts, during the COVID-19 pandemic, the virus
ripped through Brighton and infected hundreds of residents in a very short period of time.
In fact, Brighton had the worst COVID-19 outbreak in the entire state of Pennsylvania, and
the National Guard was deployed to help fight the outbreak at Brighton. As of June 11,
2020, COVID-19 infected 332 Brighton residents, resulting in the death of 80 people. In
addition, approximately 104 Brighton staff members also tested positive for the virus.

48. In numerous instances, and as a regular practice, MHS would accept specimens
from Brighton for testing that did not have two patient identifiers as required by CLIA
standards. See, e.g., 42 C.F.R. § 493.1241.

49. Samples from Brighton frequently contained only one patient identifier, and often
times that one identifier was incomplete or unclear. For example, Brighton samples would
include only the last name of a patient for identifying purposes; no other identifying
information was contained on the Brighton samples.

50. On another occasion, a box of samples arrived for testing with only the last four
digits of the patient’s social security number on the sample. No other identifying factors
were included with the samples.

51. MHS’s regular practice of accepting specimens in violation of CLIA regulations

increased the danger to patients of incorrect diagnoses and treatment.

10
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 13 of 26

52. MHS knowingly ran testing on specimens that violated CLIA regulations in an
effort to increase reimbursements from the government and boost corporate revenue.

53. The violations Relator observed included lab testing on nasopharyngeal swabs for
COVID-19. .

54. In numerous instances, and as a regular practice, MHS would accept
nasopharyngeal swab specimens for testing that did not have two patient identifiers as
required by CLIA standards. See, e.g., 42 C.F.R. § 493.1241.

55. MHS’s regular practice of accepting specimens in violation of CLIA regulations
increased the danger to patients of incorrect diagnoses and treatment.

56. MHS knowingly ran testing on specimens that violated CLIA regulations in an
effort to increase reimbursements from the government and boost corporate revenue.

B. Default Coding to COVID-19 Testing

57. Relator observed numerous errors in lab procedures, including but not limited to
defaulting to coding for COVID-19 testing using codes U0001 and U0002.

58. In addition to patient identifiers, standard test requests must include the test to be -
performed. See 42 C.F.R. §493.1241.

59. Relator observed Defendant routinely default to codes U0001 and U0002 for
COVID-19 testing where no test code had been specified on the request.

60. In numerous instances, and as a regular practice, MHS would default to COVID-
19 testing for nasopharyngeal swabs that were not labeled for COVID-19 testing.

61. By way of example, MHS would direct employees to default to COVID-19 testing

for nasopharyngeal swabs from Brighton that were not labeled for COVID-19 testing.

1]
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 14 of 26

62. Nasopharyngeal swabs can be used to detect many diseases, including but not
limited to COVID-19, influenza, whooping cough and pneumonia.

63. MHS management specifically told Relator to default to a COVID-19 test if a
nasopharyngeal swab came into MHS Labs without a diagnosis code on the specimen.

64. MHS knowingly defaulted to testing for COVID-19 on specimens without a
COVID-19 diagnosis code in violation of laboratory regulations in an effort to increase
reimbursements from the government and boost corporate revenue.

Cc. Failure to Train and Document Training

65. Under CLIA, the laboratory director is responsible for maintaining the procedure
manual, as well as ensuring the overall operation and administration of the laboratory. The
Director is responsible for establishing and following written policies and procedures set
forth in a procedure manual to ensure accurate and reliable results, as well as ensuring
training ‘has occurred and that staff has been provided the proper manuals. See e.g., 42
CFR. §§ 493.1105, 1239, 1407, 1251, and 1359. |

66. For each test procedure, the procedure manual must include requirements for
patient preparation, specimen collection, storage, preservation, transportation, and
processing, as well as “step-by-step instructions for performing the procedure and
interpreting the results. See 42 C.F.R. § 493.1251.

67. MHS Labs failed to provide employees with procedure manuals. No procedure

manuals were available to employees at MHS Labs.

12
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 15 of 26

68. CLIA rules also set forth minimum qualifications for lab personnel performing the
testing, including documentation of their qualifications, training, and competence for
specific types of lab testing. See, e.g., 42 C.F.R. § 493.1423, 1489.

69. Defendant failed to keep documentation of personnel’s qualifications to satisfy
CLIA.

70. Defendant failed to train lab personnel to ensure that they had the skills to perform
each lab procedure and knowledge of all of the quality control testing associated with each
lab procedure they performed, and further failed to maintain documentation of such
competency training.

71. Relator was given only 45 minutes of training limited to ethics, false claims,
HIPAA, general standards of conduct, stark law, and employment benefits.

72. Relator was never given any type of training by MHS to ensure that Relator could
perform each type of lab test for which Relator was responsible, nor did Relator receive
any training or instruction on quality control procedures applicable to MHS Labs.

73. Defendant knew about the lack of training and manuals, yet continued to operate
and bill Medicaid/Medicare.

D. Failure to Provide Appropriate Supervision

74. The CLIA regulations include general requirements concerning personnel and
policies, including the requirement that a laboratory employ a lab director responsible for
overseeing all lab testing and lab personnel that meet certain educational and work

experience standards. See 42 C.F.R. §§ 493.1351-1495.

13
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 16 of 26

75. CLIA rules require that a lab have a Director responsible for providing overall
management and direction of the lab and ensuring that testing systems are developed for
each type of lab test performed to ensure accurate and reliable results. This includes
reviewing and signing off on procedure manuals that set forth lab procedures and quality
control testing. See, e.g., 42 C.F.R. §§ 493.1405, 1407, 1443, 1445,

76. Ina lab conducting complex testing such as MHS, the Director overseeing the lab
must be a medical doctor and have certification in pathology or experience in a clinical
laboratory. See, e.g., 42 C.F.R. §§ 493.1405, 1407, 1443, 1445.

77. Defendant allowed CEO Ravitej Reddy to oversee the lab and make decisions about
laboratory procedures.

78. For example, CEO Ravitej Reddy directed employees that “flor
COVID/Respiratory Panel swab samples the patient’s First Name & Last Name without
DOB is acceptable.”

79. However, Mr. Reddy is not a medical doctor and therefore was not qualified to

1

make decisions regarding laboratory procedure.

Vil. CLAIMS
A. Submission of False Claims
80. On information and belief, COVID-19 testing performed at MHS was
predominantly billed to Medicare and Medicaid.
81. MHS had actual knowledge of the insurance status of its customers, including
whether the customer was a Medicaid or Medicare patient, and by either direct billing to

the insured, or billing the customer, MHS submitted or caused to be submitted false claims.

14
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 17 of 26

82. Beginning at least as early as April 2020, and continuing until the present, MHS
knowingly and fraudulently submitted false claims to Medicaid/Medicare by seeking
government reimbursement for laboratory testing through false representations, including
that such testing was performed in knowing violation of CLIA regulations and that such
testing was knowingly improperly coded for reimbursement as COVID-19 testing without
proper authorization.

83. Defendant MHS knowingly submitted false claims to Medicaid/Medicare for lab
tests performed in violation of CLIA regulations and for lab tests improperly coded for
reimbursement as a COVID-19 test, which resulted in payment by the government of
reimbursements for ineligible lab services.

84. MHS knowingly participated in this fraudulent scheme and submitted numerous
false claims to the government in an effort to boost corporate revenue.

B. Scienter

85. At all relevant times, MHS acted knowingly— that is, with actual knowledge, in
deliberate ignorance, or with reckless disregard— with respect to the fact that it was
submitting false claims to Medicaid and Medicare as alleged here, and that it was making
false records or statements material to false claims or to get claims paid.

86. At all relevant times, MHS was familiar with laboratory requirements, as
evidenced, among other things, by their status as a CLIA-certified laboratory and as by

their CAP accreditation status.

15
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 18 of 26

Cc. Materiality

87. The misrepresentations made to the government as described above were material
as they had a natural tendency to influence, or be capable of influencing, the payment or
receipt of money or property. See 31 U.S.C. §3729 (b).

88. The fact that the Medicaid and Medicare claims at issue here were not permissible
was material to the government’s decision whether to pay those claims.

89. In numerous instances, and as a regular practice, MHS would accept
nasopharyngeal swab specimens for testing that did not have two patient identifiers as
required by CLIA standards. See, e.g., 42 C.F.R. § 493.1241.

90. The comprehensive quality requirements set forth by CLIA and CAP are intended
to ensure safe and reliable lab testing in medical laboratories across the United States.

91. Medical providers are prohibited from seeking payments from Medicare and
Medicaid for laboratory services that are provided in violation of those quality
requirements.

92. When medical providers perform laboratory testing in knowing violation of
laboratory standards but nevertheless seek payments from Medicare or Medicaid for those
lab tests, as Defendant did, these misrepresentations are material and Defendant is liable
under the False Claims Act.

93. Defendant also knowingly improperly coded samples for COVID-19 testing.

94. In numerous instances, and as a regular practice, MHS would default to COVID-

19 testing for nasopharyngeal swabs that were not labeled for COVID-19 testing.

16
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 19 of 26

95. When medical providers seek payments from Medicaid and Medicare for lab tests
performed with deliberately falsified codes, as Defendant did, these misrepresentations are
material and Defendant is liable under the False Claims Act.

96. At all relevant times, MHS was familiar with laboratory requirements, as
evidenced, among other things, by their status as a CLIA-certified laboratory and as by

their CAP accreditation status.

Vi. RETALIATION

97. Onor about April 17, 2020, Relator disclosed specific concerns about the COVID-
19 testing taking place at MHS to MHS CEO Ravitej Reddy, MHS VP of Operations
Richard Balazs, and MHS employee Sean Waters.

98. Specifically, Relator stated that he was not comfortable processing samples that did
not meet accreditation guidelines or local health regulations for specimen acceptance and
that the information on the samples was not suitable for testing. Relator also expressed
concern about patient safety.

99. On or about April 2020, CEO Ravitej Reddy orally conveyed to Relator Reddy’s
belief that laws are relaxed because of the crisis.

100. Management’s behavior in response to Relator’s concerns was alarming, and
Relator again explained to upper management that testing of these samples was unethical
and against health care laws and restrictions.

101. Upper management told Relator to process the samples and did not engage with

Relator further on this topic.

17
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 20 of 26

102. The following day, on April 18, 2020, Relator disclosed specific concerns about
COVID-19 testing and billing procedure at MHS to HR Director Jennifer Smith. Relator
expressed fear of retaliation should other employees learn that Relator was making this
complaint.

103. Ms. Smith advised Relator that she would inform MHS Medical Director Dr.
Nassar of Relator’s concerns.

104. On April 22, 2020, Relator again disclosed specific concerns about COVID-19
testing procedures at MHS to upper management, including MHS CEO Ravitej Reddy.
Specifically, Relator expressed his concern that samples did not meet accreditation and
local regulations.

105. That same day, on April 22, 2020, Relator again contacted HR Director Jennifer
Smith to inform her of the illegal practices taking place at MHS regarding COVID-19
testing. |

106. On April 28, 2020, HR Director Jennifer Smith terminated Relator, stating that the
reason for Relator’s termination was that upper management did not believe Relator was a -
good fit for the company.

CAUSES OF ACTION
FIRST CAUSE OF ACTION
(False Claims Act: Presentation of False Claims) (31 U.S.C. § 3729 (a)(1)(A))

107. Relator restates and incorporates by reference paragraphs 1 through and including

106 above as if fully set forth herein.

108. The FCA imposes liability on any person who knowingly presents, or causes to be

18
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 21 of 26

presented, to the United States for payment or approval any false or fraudulent claims for
reimbursement. 31 U.S.C. § 3729 (a)(1)(A).

109. By virtue of the acts described above, Defendant knowingly presented, and caused
to be presented, materially false and fraudulent claims for payment or approval to the
United States, including claims to Medicaid and Medicare for reimbursement for
laboratory services performed in knowing violation of CLIA regulations and for laboratory
services that were knowingly improperly coded for reimbursement as COVID-19 testing
without proper authorization.

110. Defendant presented or caused to be presented such claims with actual knowledge
of their falsity, or with reckless disregard or deliberate ignorance of whether or not they
- were false.

111. The United States, unaware of the falsity of the records, statements, and claims
made or submitted by Defendant, and in reliance on the accuracy thereof, paid and
continues to pay for claims that would otherwise not have been paid if the truth were
known.

112. The United States sustained damages because of Defendant’s wrongful conduct.

SECOND CAUSE OF ACTION

(False Claims Act: Making and Using False Records and Statements to Get False Claims
Paid) (31 U.S.C. § 3729(a)(1)(B))

113. Relators restates and incorporates by reference paragraphs 1 through and including

112 above as if fully set forth herein.

114. The FCA imposes liability on any person who knowingly makes, uses or causes to

19
Case 2:20-cv-01175-RJC Document 1 Filed 08/07/20 Page 22 of 26

be made or used false records or statements material to a false or fraudulent claim presented
to the United States for payment or approval for reimbursement. 31 U.S.C. §
3729(a)(1)(B)).

115. By virtue of the acts described above, Defendant knowingly made, used, and caused
to be made or used false records or statements— i.e., the misrepresentations made and
caused to be made by Defendant when submitting the false claims for payments and the
false certifications made by Defendant in submitting claims for reimbursement for
laboratory services performed in knowing violation of CLIA regulations and for laboratory
services that were knowingly improperly coded for reimbursement as COVID-19 testing
without proper authorization— to get false or fraudulent claims paid and approved by the
United States, and that were material to the United States’ payment of the false claims at
issue in this case.

116. Defendant’s false certifications and representations were made for the purpose of
getting false or fraudulent claims paid by the United States, and payment of the false or
fraudulent claims by the United States was a reasonable and foreseeable consequence of
Defendant’s statements and actions.

117. The false certifications and representations made and caused to be made by
Defendant were material to the United States’ payment of the false claims.

118. Defendant made or caused such false records or statements with actual knowledge
of their falsity, or with reckless disregard or deliberate ignorance of whether or not they

were false.

20
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 23 of 26

119. The United States, unaware of the falsity of the records, statements, and claims
made or submitted by Defendant, and in reliance on the accuracy thereof, paid and -
continues to pay for claims that would otherwise not have been‘ paid if the truth were
known.

120. The United States sustained damages because of Defendant’s wrongful conduct.

THIRD CAUSE OF ACTION
(False Claims Act: Conspiracy to Submit False Claims) (31 U.S.C. '§ 3729(a)(1)(C))

121. Relator restates and incorporates by reference paragraphs 1 through and including
120 above as if fully set forth herein.

122. The FCA imposes liability on any person who conspires to violate the substantive

FCA provisions. 31 U.S.C. § 3729(a)(1)(C).

123. Acting in concert, Defendant MHS and co-conspirator CEO Ravitej Reddy
conspired to commit violations of the FCA, namely violations of 31 U.S.C. (a)(1)(A) and
(B).

124. Defendant MHS and co-conspirator Ravitej Reddy entered into one or more
conspiracies to present or cause to be presented false or fraudulent claims for payment or
approval by the United States for laboratory services performed in knowing violation of
CLIA: regulations and for laboratory services that were knowingly improperly coded for
reimbursement as COVID-19 testing without proper authorization.

125. The United States, unaware of the conspiracy, and unaware of the falsity of the

records, statements, and claims made or submitted by Defendant, and in reliance on the

21
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 24 of 26

accuracy thereof, paid and continues to pay for claims that would otherwise not have been
paid if the truth were known.

126. By virtue of the false or fraudulent claims that Defendant MHS and co-conspirator
Ravitej Reddy conspired to present or caused to be presented, the United States suffered
damages.

FOURTH CAUSE OF ACTION
(False Claims Act: Retaliation) (31 U.S.C. § 3730(h))

 

127. Relator restates and incorporates by reference paragraphs | through and including
126 above as if fully set forth herein.

128. Relator’s actions in bringing the truth about Defendant’s fraud to the attention of
Relator’s superiors led to the retaliatory termination of Relator.

129. Defendant retaliated against Relator for engaging in the protected conduct
. referenced above.

130. Defendant terminated Relator in retaliation for Relator’s efforts to prevent one or
more violations of 31 U.S.C. § 3729 et seq.

131. As a result of the foregoing, Relator has suffered damages because Defendant

violated 31 U.S.C § 3730(h).

PRAYER FOR RELIEF
WHEREFORE, Relator requests the following relief as to Counts I, II, III, and IV
in favor of the United States of America against Defendant MHS:
1, Judgment for violations of the False Claims Act set forth above, in

an amount equal to three times the amount of damages the United

22
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 25 of 26

States has sustained because of Defendant’s aforementioned actions,
plus civil penalty of not less than Five Thousand Five Hundred
Dollars ($5,500.00), but not more than Eleven Thousand Dollars
($11,000.00), for each violation, plus three times the amount of
damages which the United States has sustained, pursuant to the
False Claims Act 31 U.S.C. §3729(a);

2. Reimbursement to Relator of all reasonable expenses which the
court finds have necessarily been occurred, plus reasonable
attorneys’ fees and costs;

3. Any other and further relief as the court deems just and proper.

JURY TRIAL DEMAND
Relator, individually and on behalf of the United States of America, demands jury

trial on all claims alleged herein. .

Respectfully submitted,

Dated: August 7, 2020 /s/ Stephen S. Stallings
Stephen S. Stallings, Esq.
PA ID No. 205131

Kiersten H. Mallon, Esquire
PA ID No. 326813

The Law Offices of Stephen S. Stallings, Esq.

310 Grant Street, Suite 3600
Pittsburgh, PA 15219

23
Case 2:20-cv-01175-RJC Document1 Filed 08/07/20 Page 26 of 26

Tel: (412) 322-7777
Fax: (412) 322-7773
attorney @stevestallingslaw.com
kmallon@stevestallingslaw.com

Stephanie L. Solomon, Esquire

Pa. I.D. 208056

HKM EMPLOYMENT ATTORNEYS LLP
220 Grant Street, Suite 401

Pittsburgh, PA 15219

412.760.7802

ssolomon@hkm.com

Attorneys for Relator

24
